Barry I. Levy (BL 2190)
Michael A. Sirignano (MS 5263)
Michael Vanunu (MV 4167)
RIVKIN RADLER LLP

926 RXR Plaza

Uniondale, New York 11556
(516) 357-3000

Counsel for Plaintiffs Government Emplayees Insurance Co.,
GEICO Indemnity Co, GEICO General Insurance Company
and GEICO Casualty Co.

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

Xx
GOVERNMENT EMPLOYEES INSURANCE COMPANY,
GEICO INDEMNITY COMPANY, GEICO GENERAL
INSURANCE COMPANY and GEICO CASUALTY
COMPANY,

 

Plaintiffs,
-against-

TREMONT DIAGNOSTIC IMAGING, P.C. d/b/a BRONX
IMAGING NYC, CHARLES J. DEMARCO, M.D., AAA
MANAGEMENT NYC LLC, ALBERT FOOZAILOV,
JOSEPH STERN and JOHN DOE DEFENDANTS 1-10,

Defendants.
x

 

Docket No.: ( )

RULE 7.1 DISCLOSURE
STATEMENT

STATEMENT PURSUANT TO FED. R. CIV. P. 7.1

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

Plaintiffs, Government Employees Insurance Company, GEICO Indemnity Company, GEICO

General Insurance Company, and GEICO Casualty Company hereby certifies as follows:

Government Employees Insurance Company, GEICO Indemnity Company, GEICO General

Insurance Company, and GEICO Casualty Company (non-governmental corporate parties) are

wholly owned subsidiaries of GEICO Corporation which is an indirectly wholly owned

subsidiary of Berkshire Hathaway, Inc.
Case 1:19-cv-05158-KAM-SMG Document 2 Filed 09/10/19 Page 2 of 2 PagelD #: 76

Dated:

4328308 vl

September 10, 2019
Uniondale, New York

RIVKIN see pf

ALN

apy I. Levy (BL 2190)
Bp 1 A. Sirigtiano (MS 5263)
Michael Vanunu (MV 4167)
926 RXR Plaza
Uniondale, New York 11556
(516) 357-3000

Counsel for Plaintiffs Government
Employees Insurance Co., GEICO
Indemnity Co, GEICO General Insurance
Company and GEICO Casualty Co.
